DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to Amendments made on 12/13/2021, in which: claims 2-4, 6-8, 10, 12-15 are amended, claims 1, 5, 9, 11 are previously presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, line 3 states “upper lower” which renders the claim indefinite as it is unclear what the applicant is referring to.  Applicant should amend to clearly and distinctly point out the limitations of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Deze (FR 2976447).

Regarding claims 1, 12, Deze discloses a machine for automatically pulling out the cut- off plant branches of plants, in particular vine plants, substantially arranged in a row extending along at least one tying wire, the branches clinging by tendrils on the tying wire, wherein the machine comprises a combination of means (device of Figure 1) capable to extract the cut-off plant branches downwards (the branches are pulled through element 5 and then downward to the ground by guide member 44, Fig. 3).


Regarding claim 15, Deze discloses the use of the machine according to claim 1 for pulling cut-off branches of a plant, in particular a vine plant, attached by tendrils to tying wires in a direction diverting by an angle significantly deviating from horizontal in downward direction, preferably deviating by at least 45 degrees, and more preferably in about downward direction (Figs 8, 12, disclose the cut off branches being pulled at least 45 degrees from horizontal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 11, 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Deze (FR 2976447) in view of Pellenc (US 2009/0090093).

Regarding claims 2, 13-14 Deze discloses wherein the combination of means (device of Figure 1) comprises a pressing device (23), preferably being a disk rotatable (23 is a rotating disc), preferably by a motor (inherent as this could be run by the tractor motor or a separate motor attached to the device), (arm 21 is positioned downward if its attachment), and a pulling device (27), that the pressing device (23) is arranged to press the branches (S) by a pressing force (force of 23 against 27) on a downwardly moving surface of the pulling device (27), and that the pressing device (23) and the pulling device (27) are positioned on opposite sides with respect to 
However, Pellenc teaches a similar device with blades and shredder devices on a vertical (2) and horizontal axis (1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Deze, by adding a rotatable disk on a downward oriented axis, as taught by Pellenc, for the purpose of cutting and shredding the branches and dispensing the cut pieces to the ground.

Regarding claim 11, Deze discloses the invention substantially as set forth above for claim 1, but does not expressly disclose a shredder device, the shredder device comprising a rotating device supporting at least one radially extending shredder knife, preferably at least a pair of opposing knifes in order to suppress imbalance while rotation, and that at least one counter-knife is arranged opposing the shredder knives that the shredder knives and the counter-knife are capable to cut objects moved into the shredder device by a cutting cooperation of shredder knives and counter-knife.
However, Pellenc teaches a similar device with a shredder device (2), the shredder device (2) comprising a rotating device supporting at least one radially extending shredder knife (11), preferably at least a pair of opposing knifes (11) in order to suppress imbalance while rotation, and that at least one counter-knife (12) is arranged opposing the shredder knives (11) that the shredder knives (11) and the counter-knife (12) are capable to cut objects moved into the shredder device (2) by a cutting cooperation of shredder knives (11) and counter-knife (12).
.

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicants arguments regarding claims 1, 12, examiner respectfully disagrees.  According to the claims, applicant has claimed only one component that would make up the device.  Claim 1 requires only a machine with a “combination of means” and claim 12 requires only “a method of pulling branches off wires in a downward direction”.  Applicant 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                    

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644